DETAILED ACTION
1.	Claims 1-8 and 17-28 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 3/18/2021 is considered.

Specification
4.	The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Objections
5.	Claims 4, 21, and 28 are objected to because of the following informalities:  
In claim 4, lines 1-3 should recite “wherein the switching among the multiple menu items in response to one or both of the second click operation and the sliding operation on the menu control comprises one of the following:” to be consistent and properly refer back to its parent claim.
In claim 4, “a sliding operation” recited in line 13 should recite “the sliding operation” to properly refer back to the recited sliding operation in the parent claim. 
Claims 21 and 28 recite similar subject matter as claim 4 and are objected for similar reasons. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-8 and 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "around" in claims 1, 3, 17, 18, 20, and 27 is a relative term which renders the claims indefinite.  The term "around" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As each independent claim 1, 17, and 18 recite this relative term and are considered indefinite, any claim depending therefrom is indefinite including claims 2-8 and 19-28.
Claim 4 recites “continuously switching among the multiple menu items in response to a first click on the menu control, and stopping continuously switching in response to a second click on the menu control”.  This appears to contradict that which is recited in claim 1 and therefore considered indefinite as it is not clear how to interpret the claimed first click and second click. In claim 1 it is disclosed that a second click causes switching while in claim 4 it is disclosed that a second click stops switching. 

Claims 21, 22, and 23 recite similar subject matter as claims 4, 5, and 6 are rejected for similar reasons. 
Claim 28 recites similar subject matter as claim 4 and is rejected for similar reasons.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 3, 4, 6, 17, 18, 20-23, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber et al. (US 6512527 B1).

In regard to claim 1, Barber discloses a control operating method, comprising: 
displaying in an expanding manner, around a menu control, multiple menu items corresponding to the menu control in response to a first click operation on the menu control on a display screen (Fig. 1 element 104, Fig. 2 element 106, and Column 3 lines 3-12: drop down menu is revealed in response to a first click); 
and switching among the multiple menu items in response to one or both of a second click operation and a sliding operation on the menu control (Figs. 2-4 element 106, Column 1 lines 64-67, Column 3 lines 27-29, Column 3 lines 31-38, and Column 3 lines 54-66: second click switches the highlighted menu item).

(Fig. 2 element 106: menu items are displayed around menu control forming a regular shape e.g. rectangle).

In regard to claim 4, Barber discloses wherein switching among the multiple menu items displayed in the expanding manner when one or both of a click operation and a sliding operation on the menu control again comprises one of the following: switching to a next menu item each time a click on the menu control is detected; continuously switching among the multiple menu items at a switching frequency corresponding to one or both of a click strength and a click time duration of a click on the menu control; continuously switching among the multiple menu items in response to a first click on the menu control, and stopping continuously switching in response to a second click on the menu control; and continuously switching among the multiple menu items at a switching frequency corresponding to a sliding strength and in a switching direction corresponding to a sliding direction, in response to a sliding operation on the menu control ((Figs. 2-4 element 106, Column 1 lines 64-67, Column 3 lines 27-29, Column 3 lines 31-38, and Column 3 lines 54-66: highlighted menu items changes each time a click is made on the menu control).

(Figs. 1-4 elements 102, 104, and 106: a down arrow is displayed in the menu control within the same region (102) of the drop down menu).

In regard to claims 17, 27, and 28, medium claims 17, 27, and 28 correspond generally to method claims 1, 3, and 4, respectively, and recite similar features in medium form, and therefore are rejected under the same rationale.

In regard to claims 18, 20, 21, and 23, device claims 18, 20, 21, and 23 correspond generally to method claims 1, 3, 4, and 6, respectively, and recite similar features in device form, and therefore are rejected under the same rationale.

8.	Claim(s) 1, 2, 8, 17-19, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cueto (US 2015/0177933 A1).

In regard to claim 1, Cueto discloses a control operating method, comprising: 
displaying in an expanding manner, around a menu control, multiple menu items corresponding to the menu control in response to a first click operation on the menu control on a display screen (Figs. 3a-3b and Paragraph 0042 lines 1-6: pressing scrubber knob causes a menu of thumbnails to be displayed); 
and switching among the multiple menu items in response to one or both of a second click operation and a sliding operation on the menu control (Figs. 3b-3c and Paragraph 0043 lines 1-5: the scrubber knob is dragged (sliding operation) to switch the display of the menu of thumbnails).

In regard to claim 2, Cueto discloses selecting a menu item latest switched to, in response to one of: not detecting an operation on the menu control within a predetermined time period, and detecting a confirmation operation on the menu control (Fig. 3d and Paragraph 0043 lines 8-14: thumbnail is directly selected (confirmation operation)).

In regard to claim 8, Cueto discloses after selecting the menu item latest switched to, further comprising: retracting the multiple menu items as expanded to an initial state (Paragraph 0043 lines 14-18: menu of thumbnails is removed after selection).

In regard to claims 17 and 26, medium claims 17 and 26 correspond generally to method claims 1 and 2, respectively, and recite similar features in medium form, and therefore are rejected under the same rationale.

In regard to claims 18, 19, and 25, device claims 18, 19, and 25 correspond generally to method claims 1, 2, and 8, respectively, and recite similar features in device form, and therefore are rejected under the same rationale.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 6512527 B1) and further in view of McCoy et al.  (US 2013/0311948 A1).

In regard to claim 5, while Barber teaches the multiple menu items and a number of clicks required for switching to a respective menu item (The cited portions of Barber from claim 1 are incorporated herein. As Barber teaches cycling through the menu options through subsequent clicks, each menu item will inherently have a corresponding number of clicks that must be entered to access the menu item), they fail to show the wherein a number is displayed on each of the multiple menu items; wherein the number indicates times required to click the menu control for switching to a respective menu item, as recited in the claims.  McCoy teaches clicks and menu items similar to that of Barber.  In addition, McCoy further teaches 
corresponding clicks required to access a menu item are displayed with the menu items (Paragraph 0020 and Paragraph 0031:  the corresponding clicks for items of menus are displayed along with the menu items).
It would have been obvious to one of ordinary skill in the art, having the teachings of Barber and McCoy before him before the effective filing date of the claimed invention, to modify the multiple menu items and a number of clicks required for switching to a respective menu item taught by Barber to 

In regard to claim 22, device claim 22 corresponds generally to method claim 5 and recites similar features in device form and therefore is rejected under the same rationale.

10.	Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cueto (US 2015/0177933 A1) and further in view of Pylkko (US 2005/0208978 A1).

In regard to claim 7, while Cueto teaches switching among the multiple menu items, they fail to show the controlling a direction in which the multiple menu items are switched to according to an incline angle of the display screen, as recited in the claims.  Pylkko teaches a switching among items similar to that of Cueto.  In addition, Pylkko further teaches  
horizontally scrolling displayed content according tilt of the device (Paragraph 0010). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Cueto and Pylkko before him before the effective filing date of the claimed invention, to modify the switching among the multiple menu items taught by Cueto to include the horizontally scrolling displayed content according tilt of the device of Pylkko, in order to obtain controlling a direction in which the multiple menu items are switched to according to an incline angle of the display screen.  It would have been advantageous for one to utilize such a combination as providing a known alternative method for 

In regard to claim 24, device claim 24 corresponds generally to method claim 7 and recites similar features in device form and therefore is rejected under the same rationale.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schulz et al. (US 20100281374 A1) discloses claim 1 in at least Figs. 14-15.
Wang (US 10289276 B2) discloses similar subject matter of the claimed invention in at least Figs. 1-5 and Col. 5 line 63 – Column 6 line 5. 
King et al. (US 2017/0336953 A1) discloses similar subject matter of the claimed invention in at least Figs. 6-9. 
Han (US 2009/0089675 A1) discloses displaying numbers with menu options in order to access the menu options, see at least Fig. 7A. 
Unknown (Assisted Mouse Navigation through Pull-Down Menus, 11/12/2004, IP.com) discloses similar subject matter as claimed.
Unknown (A Method to Navigate Through Toolbar Entries Without Moving the Pointing Device Cursor, 9/22/2009, IP.com) discloses similar subject matter as claimed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173